United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4059
                        ___________________________

James L. Dean; Lois P. White, as Personal Representative of the Estate of Joseph
White, deceased; Kathleen A. Gonzalez; Thomas W. Winslow; Ada Joann Taylor;
                                Debra Shelden

                      lllllllllllllllllllll Plaintiffs - Appellees

                                          v.

Burdette Searcey, Dep., in his official and individual capacities; Wayne R. Price,
  PhD., in his official and individual capacities; County of Gage, Nebraska, a
                          Nebraska political subdivision

                    lllllllllllllllllllll Defendants - Appellants

 Ryan L. Timmerman, Personal Representative of the estate of Jerry O. DeWitt

                            lllllllllllllllllllll Defendant

                             ------------------------------

 The Nebraska Association of County Officials; Nebraska Sheriffs Association;
National Sheriff's Association; International Municipal Lawyers Association; The
          Nebraska Intergovernmental Risk Management Association

                 lllllllllllllllllllllAmici on Behalf of Appellant(s)
                                       ____________

                   Appeal from United States District Court
                    for the District of Nebraska - Lincoln
                                ____________
                           Submitted: November 16, 2017
                               Filed: June 11, 2018
                                  ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

SHEPHERD, Circuit Judge.

        This case is familiar to us, as it is to Nebraskans and much of the nation. It
returns after three prior opinions by this Court, two trials, and, now, one jury verdict
that is contested on this appeal. We are asked here, in large part, to sweep the pieces
off the board—to overturn our prior rulings—in order to vacate the jury’s verdict.
We decline to do so. And, after careful examination of the remaining claims on
appeal, we find no other reason to disturb the verdict or rulings by the district court.1
Thus, we affirm.

                                           I.

       The underlying facts in this case have been discussed at length in past appeals.
See Winslow v. Smith, 696 F.3d 716 (8th Cir. 2012); White v. Smith, 696 F.3d 740
(8th Cir. 2012); Dean v. Cty. of Gage, 807 F.3d 931 (8th Cir. 2015), cert. denied, 136
S. Ct. 2490 (2016). We provide a brief procedural summary to orient our discussion.

      Appellees are six individuals—Joseph White, Ada JoAnn Taylor, Thomas
Winslow, Debra Shelden, Kathleen Gonzalez, and James Dean—who were arrested
for the gruesome February 1985 rape and murder of Helen Wilson in Beatrice,




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
                                     -2-
Nebraska.2 All pled guilty to various charges in relation to the crime with the
exception of Joseph White—he went to trial and was convicted for first-degree felony
murder. Shelden, Gonzalez, and Dean served around five years; the rest served nearly
twenty years.3 Appellees were exonerated by DNA evidence in 2008, and the State
of Nebraska formally pardoned them in 2009. That same year, they filed this lawsuit
on the grounds that their deprivations of liberty were preventable: they argued that
their arrests and imprisonment were the result of a reckless investigation,
manufactured false evidence, and coerced confessions. They assert claims under 42
U.S.C. § 1983, as well as parallel conspiracy claims under 42 U.S.C. § 1985, against
Gage County (where Beatrice is located) and three individuals in the Gage County’s
Sheriff Department—Sheriff Jerry DeWitt, Deputy Burdette Searcey, and Deputy
Wayne Price.4

       On prior appeals, we narrowed the scope of Appellees’ claims against Sheriff
DeWitt and Deputies Searcey and Price to reckless investigation, manufacture of false
evidence, and conspiracy. We also found that the officials were not entitled to
qualified immunity. The case then proceeded to trial where it initially ended in a
mistrial. After that, the district court, pursuant to Fed. R. Civ. P. 54(b), certified its
rulings on county liability and the conspiracy claims for appellate review. We
reversed the district court on both claims, finding that Gage County could be liable


      2
       We refer to them collectively as the “Appellees.” During the pendency of
these proceedings, Ada JoAnn Taylor changed her name to Ada JoAnn Custard.
      3
        Joseph White is now deceased. His wife, Lois White, is the representative of
his estate in these proceedings.
      4
        Richard Smith, the former Gage County attorney, was among the others
initially sued. We affirmed the district court’s finding that he was entitled to absolute
immunity and dismissed him from the suit. Winslow, 696 F.3d at 739. DeWitt,
Searcey, and Price are the only individuals who remain in the suit.


                                           -3-
for acts committed under policies instituted by Sheriff DeWitt, as county sheriff, and
that the conspiracy claims could go forward.5

       Appellees once again proceeded to trial after three interlocutory opinions from
this Court. This time the trial ended in a verdict and awards for each of the Appellees
totaling approximately $28.1 million. The verdict is summarized in the chart below:

                                             Dean           White       Gonzalez       Winslow           Taylor           Shelden

   Searcey (Reckless                 Dean           White           Gonzalez       Winslow       Taylor           Shelden
   Investigation)

   Price (Reckless                   Dean           Price           Price          Price         Taylor           Shelden
   Investigation)

   DeWitt (Reckless                  DeWitt         DeWitt          DeWitt         DeWitt        DeWitt           DeWitt
   Investigation)




   Searcey (Manufactured Evidence)   Searcey        White           Gonzalez       Winslow       Taylor           Searcey

   Price (Manufactured               Dean           White           Gonzalez       Price         Price            Shelden
   Evidence)

   DeWitt (Manufactured Evidence)    DeWitt         DeWitt          DeWitt         DeWitt        DeWitt           DeWitt




   Searcey (Conspiracy)              Searcey        Searcey         Searcey        Searcey       Searcey          Searcey

   Price (Conspiracy)                Price          Price           Price          Price         Price            Price

   DeWitt (Conspiracy)               DeWitt         DeWitt          DeWitt         DeWitt        DeWitt           DeWitt




   County Liability                  Dean           White           Gonzalez       Winslow       Taylor           Shelden




   Damages                           $2,190,000     $7,300,000      $2,190,000     $7,300,000    $7,300,000       $1,825,000




       On this appeal, Gage County, Searcey, and Price raise four distinct claims in
their opening brief, with the continued viability of our prior rulings being their

         5
        DeWitt, Searcey, and Price also cross-appealed, asking us to re-examine the
qualified immunity determination. We found the evidence introduced at the first trial
continued to support our prior determination that they should not be granted qualified
immunity. Dean, 807 F.3d at 937.


                                                                    -4-
primary focus.6 Cf. Jenkins v. Winter, 540 F.3d 742, 751 (8th Cir. 2008) (“Claims not
raised in an opening brief are deemed waived.”). Gage County argues that judgment
as a matter of law should be entered for it because our prior opinion on its liability
was erroneous and, in any case, liability is not supported by the trial record. The
deputies argue much the same with regards to qualified immunity. Failing that, the
Appellants argue for a new trial because of (1) allegedly prejudicial behavior by
Appellees’ counsel; and (2) an alleged failure of the district court to properly define
“reckless investigation” in the jury instructions. We address each claim in turn.

                                          II.

        As noted above, Gage County launches a two-prong attack on its liability. It
first argues that we are not bound by Dean and that we should re-examine that ruling.
Alternatively, even if Dean applies, Gage County asserts that the evidence was
insufficient to find it liable.
                                         A.

      According to Gage County, we are not bound by our holding in Dean under the
law-of-the-case doctrine because that decision applied controlling law incorrectly.
As a reminder, Dean held that Nebraska county sheriffs “made final policy with
regard to law enforcement investigations and arrests.” 807 F.3d at 941. For that
reason, we held that it was for the jury to decide in this case “whether Sheriff
DeWitt’s decisions caused the deprivation of rights at issue by policies which
affirmatively command that it occur.” Id. at 942 (internal quotation marks omitted).7

      6
        We refer to Searcey and Price collectively as the “deputies.” We refer to Gage
County and the deputies as the “Appellants.” Sheriff DeWitt is now deceased. His
estate does not appeal from the jury’s verdict.
      7
       Gage County also suggests that the evidentiary record no longer supports the
decision in Dean. Yet, Dean did not hinge its holding on any specific facts; instead,
it examined Nebraska law and applicable precedent (including McMillian v. Monroe
                                         -5-
       Our decision in Dean is not simply law of the case. It is the law of this circuit.
Hence, we would only re-examine the decision if it were “repudiated or undermined
by later authority, such as a statute, an intervening Supreme Court decision, or en
banc decision.” Bryan A. Garner et al., The Law of Judicial Precedent 38 (West
2016). It is not. Gage County simply seeks to re-litigate Dean on this appeal. So, the
traditional rule applies: “as a decision of a panel . . . [Dean] binds other panels.”
Jenkins by Agyei v. Missouri, 73 F.3d 201, 205 (8th Cir. 1996).8

                                           B.

       Next, Gage County argues that the evidence is insufficient to support a finding
of liability. Our review of jury verdicts is extremely deferential given “the danger
that the jury’s rightful province will be invaded when judgment as a matter of law is
misused.” Bavlsik v. Gen. Motors, LLC, 870 F.3d 800, 805 (8th Cir. 2017) (internal
quotation marks omitted). Thus, we only overturn a verdict when “‘the evidence is
such that, without weighing the credibility of witnesses, there is a complete absence
of probative facts to support the verdict.’” Id. (quoting Browning v. President
Riverboat Casino-Mo., Inc., 139 F.3d 631, 634 (8th Cir. 1998)). With these
principles in mind, we examine Gage County’s arguments.

      A municipal entity, like Gage County, “may not be found liable unless action
pursuant to official municipal policy of some nature caused a constitutional tort.”


County, 520 U.S. 781 (1997)) to reach its holding that Nebraska county sheriffs were
final policymakers in “law enforcement investigations and arrests.” Id. at 941. And
while it did list certain decisions made by Sheriff DeWitt that a jury could reasonably
construe as establishing policy that caused the constitutional violations in this case,
it left the ultimate decision to the jury. Id. at 943.
      8
       Gage County previously asked this Court to consider Dean en banc. That
request was denied. It also petitioned the Supreme Court to hear the case. That
request was also denied. See Gage Cnty. v. Dean, 136 S. Ct. 2490 (2016).
                                          -6-
S.M. v. Lincoln Cnty., 874 F.3d 581, 585 (8th Cir. 2017) (internal quotation marks
omitted). Gage County contends that there is insufficient evidence of causation,
arguing that “[t]here is no evidence that DeWitt [as final policymaker] created policy
that caused a constitutional violation.” Appellant Br. 27.9 According to the County,
the manner in which the jury returned its verdict—finding for Sheriff DeWitt, now
deceased, on all counts and finding for all defendants on the conspiracy
counts—means that Appellees’ “primary theory of municipal liability . . . [which is]
that the County was liable because DeWitt, as final policymaker, directly participated
in violations of Appellees’ constitutional rights or in a conspiracy regarding the
same” is no longer valid. And, the County continues, “[t]he record contains no
evidence of a policy to support any other theory of municipal liability.” Appellant Br.
29. To sum up: Gage County argues that there is “no evidence” linking the jury’s
finding of seventeen constitutional torts across the six Appellees to county policy.

      We disagree. The jury was correctly instructed—in an instruction that the
County did not object to or appeal from—that Gage County was only liable if, after
finding a constitutional violation, “Sheriff DeWitt (a) directed that the violation
occur, or (b) authorized the violation, or (c) agreed to a subordinate’s decision to
engage in the violation.”10

       Active involvement in constitutional torts by Sheriff DeWitt, in other words,
is not the only evidence probative of the County’s liability. The jury found that
Sheriff DeWitt did not personally (1) engage in reckless investigatory tactics, (2)

      9
        In its sufficiency argument, Gage County again takes issue with Dean,
asserting that Sheriff DeWitt was not the relevant policymaker at the time of these
events and that a Nebraska sheriff is “not a county policymaker.” Dean squarely
forecloses those arguments, and our discussion in Section II.A and note 7 address
why there is no reason to reconsider Dean here.
      10
        Gage County did ask for special interrogatories in regards to this instruction.
That request was denied by the district court and not appealed here.
                                         -7-
manufacture false evidence, or (3) enter into a “knowing agreement or knowing
mutual understanding”—a conspiracy as defined in this case—to violate
constitutional rights. But, the jury still found that he “directed,” “authorized,” or
“agreed to” the constitutional torts committed by the deputies. See Kelly v. City of
Omaha, 813 F.3d 1070, 1076 (8th Cir. 2016) (noting municipal liability attaches if
“policymaking officials had notice of or authorized” unconstitutional acts). Simply
put, the jury could have drawn a logical distinction between Sheriff Dewitt’s
investigatory role and his policymaking and managerial role.11 The question, then,
is whether there is evidence showing DeWitt created policy which caused at least one
constitutional violation—enough for the County to be liable for damages—for each
Appellee.

       We find that there is not “a complete absence of probative facts,” Bavlsik, 870
F.3d at 805 (internal quotation marks omitted), that Sheriff DeWitt “directed,”
“authorized,” or “agreed to” at least one constitutional tort committed against each
Appellee. The jury had sufficient evidence to believe that the investigation would
have fizzled out without Sheriff DeWitt’s continued approval of arrests. Evidence
at trial showed he allowed the investigation to continue with full vigor despite
knowing the deputies arrested individuals who did not match the physical evidence
found at the crime scene. On top of that, the jury could believe he permitted the
continued interrogation of arrestees, regardless of the knee-jerk, baffling statements

      11
         We find no inconsistency in the distinction the jury drew in the verdict. But,
even if there were one, we have a “duty to harmonize [apparently] inconsistent
verdicts when we can.” SEC v. Quan, 817 F.3d 583, 591 (8th Cir. 2016) (alteration
in original) (internal quotation marks omitted). And, specifically, where “a verdict
or decision exonerat[es] [an] individual governmental actor[],” we inquire whether
that decision can be “harmonized with a concomitant verdict or decision imposing
liability on the municipal entity.” Speer v. City of Wynne, 276 F.3d 980, 986 (8th
Cir. 2002). Here, there is no doubt that the verdicts can be harmonized. As we have
articulated above, the jury found liability flowing from Sheriff DeWitt’s managerial
and policymaking role, but not his investigatory role.
                                         -8-
they gave—many of which contradicted physical evidence and statements made by
fellow arrestees. In some cases, it was documented (and shown to the jury) that he
approved the arrests of individuals solely on the basis of self-conflicting statements
his deputies elicited from those in detention. In this way, he gave oxygen to the
reckless investigation largely led by Searcey and the jury found for all plaintiffs and
against Searcey on the reckless investigation claim.12 That alone is enough to find the
County liable as to all Appellees. DeWitt’s managerial impact, however, was felt in
a number of other ways.

       Sheriff DeWitt initially opened the investigation. The jury heard he did so four
years after the events in question—and four years after the Beatrice Police
Department (“BPD”) and the FBI had done an extensive investigation—on the basis
of a witness that Deputy Searcey had met while moonlighting as an unpaid private
investigator.

      Sheriff DeWitt, the jury could believe, knew of the investigatory tactics used
and affirmatively directed their usage. The jury was presented evidence that Sheriff
DeWitt sat in on multiple interviews conducted by Deputy Price. They could
reasonably infer he knew of Price’s methods, including encouraging subjects to use
“unconscious recall” to remember facts. The jury could also reasonably conclude that
DeWitt assigned Deputy Price to speak to stubborn arrestees to elicit favorable, but
demonstrably false, statements.

       And Sheriff DeWitt, as the district court notes, insulated and protected the
investigation. The jury could have reasonably credited the testimony of BPD Officer
Sam Stevens that Sheriff DeWitt acted to protect the investigation from his criticisms
and believed this effort eventually led to Stevens’s removal from it.



      12
           We further discuss the reckless investigation led by Searcey in Section III.A.
                                            -9-
     While this is certainly not all of the evidence of Sheriff DeWitt’s hierarchical
impact on the investigation, it demonstrates that the jury had enough to find the
County liable for the Appellees’ damages.

                                         III.

        From county liability we move to another issue that we have ruled on but which
is now contested on this appeal: qualified immunity. We first examine whether the
trial record continues to support our prior qualified immunity determinations before
turning to whether intervening Supreme Court precedent undermines the legal
foundation on which our prior rulings rest.

                                          A.

       Qualified immunity is an issue we rarely examine after trial “‘because once the
defendant has had to proceed to trial, he or she has lost the benefit of qualified
immunity, that is, the entitlement to be free from suit.’” Payne v. Britten, 749 F.3d
697, 700 (8th Cir. 2014) (quoting Parton v. Ashcroft, 16 F.3d 226, 228 (8th Cir.
1994)). Prior to trial in this case, and in two separate opinions, we applied the
standard qualified immunity test, looking to see (1) if the Appellees had offered facts
that sufficiently alleged a constitutional violation, and (2) if the law defining that
violation was clearly established. See Winslow, 696 F.3d at 731-40; White, 696 F.3d
at 753-59. Based on the record presented to us, we made a legal judgment and
answered both questions in the affirmative—which meant that the deputy sheriffs did
not have immunity from suit.

      Now, after trial—when we have a fully developed record—the “decisive
question” is whether the facts continue to support the legal judgments we made
previously. See Ortiz v. Jordan, 562 U.S. 180, 184 (2011) (holding post-trial “the
defense [of qualified immunity] must be evaluated in light of the character and quality

                                         -10-
of the evidence received in court”). After the 2014 mistrial, we found that “[t]he trial
testimony does not support the [deputies’] entitlement to qualified immunity.” Dean,
807 F.3d at 937. That statement continues to hold true on the current (and now
complete) trial record.

        On this appeal, the deputies have offered twelve particularized facts that they
argue appeared in White and Winslow, but were not proven at trial. In their eyes, this
means our qualified immunity decisions are no longer supported by the facts. Even
accepting their dubious argument—that the twelve facts they point to were not proven
at trial—and examining the record without them, our holdings in White and Winslow
remain amply supported.

      After summary judgment, we observed that:

      [A] factfinder [could] identify a pattern whereby: Defendants first
      convinced a suspect that he or she was at the scene of the crime through
      lies, threats, leading questions, manipulative ‘therapy’ sessions, and the
      alleged accusations of several other ‘accomplices’; and then if the
      suspect’s blood was not a match for the blood found at the crime scene,
      Defendants manipulated the suspect into implicating yet another
      individual, thus beginning the process again.

White, 696 F.3d at 755. On our review of the record, evidence of this “pattern” was
borne out at trial, supporting each of the constitutional violations the jury found.13
The evidence behind each violation is discussed below.




      13
       Furthermore, it continues to support our prior determination that the deputies’
conduct “shocks the conscience.” See Winslow, 696 F.3d at 736; White, 696 F.3d at
758.
                                         -11-
                          Reckless Investigation (Searcey)

       The jury found against Searcey, and for all plaintiffs, on the reckless
investigation claim. In White, we found that one of the tell-tale signs of a reckless
investigation was “evidence that investigators purposefully ignored evidence
suggesting the defendant’s innocence.” 696 F.3d at 758 (internal quotation marks
omitted). The jury was shown evidence that quite early in his investigation, Searcey
knew that his initial arrestees, White, Taylor, and Winslow, were not matches for the
blood found at the crime scene. The jury could have found that, despite professing
that the investigation centered on finding evidence of a match to the blood at the
crime scene, Searcey “purposefully ignored” the fact that he had no matches and
pressed on with his investigation.14 To be sure, Searcey cannot be liable “merely for
aggressively investigating the crime” by continuing the investigation at this juncture.
Winslow, 696 F.3d at 734. But, as we describe below, the fact that no match for
physical evidence was found before the case was closed—and that the jury was
shown that no coherent theory was built or even pursued against White, Taylor, and
Winslow—supports the jury’s reckless investigation finding against Searcey and for
White, Taylor, and Winslow.

       After Searcey’s investigation hit a wall, having arrested and detained three
suspects who did not match the physical evidence at the crime scene, evidence was
presented that Searcey turned to a notoriously unreliable witness to provide a spark:
Cliff Shelden. Cliff, in turn, implicated his wife, Debra Shelden. The evidence


      14
         For example, in his initial interview with White, Searcey stated that he was
“going to want you know blood test, hair, we maybe even want some sperm,” which
“would positively identify [White.]” White responded: “Yep. And it can also
positively prove I wasn’t there.” Searcey did the same with Winslow as well. In one
of his interviews with Winslow, Searcey told him: “we’re looking for a certain type
of blood, do you know what type that is?” After Winslow said he did not, Searcey
responded that “we’re looking for Type B positive.”
                                         -12-
presented to the jury showed that Cliff told Searcey that Shelden was shoved into a
mirror at the crime scene, the mirror broke, and Shelden bled everywhere. A broken
mirror was not found at the crime scene. Nevertheless, Shelden was picked up and
interviewed by Searcey. During the interview, she confessed to being at the crime
scene, but the jury was shown that her confession contained glaring inconsistencies
with her husband’s statement.15 More importantly, when her blood was tested the
next day, evidence presented to the jury showed that it did not match the blood at the
crime scene.

       Dean was arrested shortly after Shelden.16 Dean maintained his innocence for
22 days, and, again, his voluntary blood sample did not match the blood at the crime
scene. During the course of interrogating Dean, the jury was shown that Searcey
received lab reports confirming that the semen found at the crime scene did not match
Winslow or White—his only two suspects with respect to the rape of the victim.
Searcey made no attempt to find the source of the semen after this. Instead, he
arrested Gonzalez. As the jury heard, Gonzalez proved an imperfect match to the
blood found at the crime scene. While she had Type B blood—which was the same
type found at the scene—certain genetic markers differed from the sample found at
the scene. This meant she was not a match for the blood at the crime scene. The jury
heard evidence that Searcey learned and understood this because he received a
detailed analysis of Gonzalez’s blood from the Nebraska State Police. Gonzalez
eventually confessed after her request for DNA analysis of her blood was denied on
the grounds that it was cost prohibitive. At that point, the jury was presented

      15
        For instance, the jury was shown that Shelden never confirmed that she
crashed into a mirror. Instead, she claimed that she fell behind the bed. One of the
starkest inconsistencies presented to the jury, however, was her arrival time at the
crime scene: her husband said Shelden had been with him at the hospital at the time
she said she arrived at the crime scene.
      16
      We discuss the evidence used to arrest Dean when evaluating the
manufactured evidence verdict.
                                        -13-
evidence that Searcey’s investigation—which he started as unpaid investigator and
later continued under official authority as a deputy sheriff—came to an end. The jury

was shown that it ended without a single match to the physical evidence at the crime
scene. Instead, it was wrapped up with one out of six arrestees, Gonzalez, matching
the blood type of the blood found at the scene—but not the actual blood itself.

       We find the jury had sufficient evidence that Searcey conducted a reckless
investigation as to all six plaintiffs by “purposefully ignor[ing]” the physical
evidence—which he admitted was crucial—at the crime scene.

                           Reckless Investigation (Price)

       The jury also found for Dean, Taylor, and Shelden on Price’s reckless
investigation claim.

       Based on the evidence presented, in finding for Dean, the jury could have
concluded that Price deliberately ignored his protestations of innocence and instead
encouraged him to dream up evidence of his presence at the crime scene. In other
words, the jury was presented with “evidence of systematic pressure to implicate the
defendant in the face of contrary evidence.” White, 696 F.3d at 758 (internal
quotation marks omitted). For example, evidence at trial showed that, after weeks of
Dean protesting his innocence, Price pushed past that and instead found a way for
Dean to “reconcile his [unconscious awareness of] being present with the conscious
belief that he was not there.”

       The jury also could have found the same “systematic pressure” at work in
finding for Taylor and Shelden. Price had previously treated both of them as a
practicing psychologist in Beatrice. Evidence presented at trial, for example, showed
he had met with, and evaluated, Shelden when she was considering giving up her

                                        -14-
child. In the course of that evaluation, he had noted that she “seems to live on a
principle by which she acts out impulsively and responds to her actions only if there
are negative consequences.” And he had previously diagnosed Taylor with borderline
personality disorder.17

       Despite his prior encounters with both Taylor and Shelden in a therapeutic
context, Price worked with them both in the course of the investigation. Evidence
presented before the jury suggested that he “counseled” Shelden who “initially . . .
had no memory of being at the scene of the crime” into subsequently “remember[ing]
all of the events on the night in question.”18 Price also counseled Taylor after her
arrest. From this, the jury could have reasonably concluded that it was reckless for
Price to take advantage of his prior clinical relationship with both Taylor and Shelden
in order to get them to speak and implicate themselves in the crime “in the face of
contrary evidence.” Id.

                         Manufacturing Evidence (Searcey)

       The jury found for White, Gonzalez, Winslow, and Taylor against Searcey on
the manufacturing evidence claim. In an instruction that is unchallenged on appeal,
the jury was told that three elements must be met to prevail on the manufactured
evidence claim. First, the “Defendant fabricated, that is, made-up, false evidence
against one or more of the Plaintiffs during the investigation.” Second, “the
Defendant intentionally fabricated false evidence.” And, third, “as a direct result of
such action, the Plaintiff suffered some damage.” There was sufficient evidence
supporting the findings against Searcey.



      17
        Price admitted learning over the course of his treatment of Taylor that she was
sexually and physically abused as a child.
      18
        This statement was made in an affidavit by Dean’s attorney. Furthermore,
Price had one consultation with Shelden for which no records were kept.
                                         -15-
      For White and Taylor, the jury was presented with evidence of Searcey’s false
affidavit for arrest. The jury had basis to believe that a number of false statements
were included in the affidavit, including a flat-out lie about Winslow corroborating
another witness. Given that White and Taylor were arrested on that basis, the jury
had ample evidence in finding for them and against Searcey.

       As we noted in a prior opinion, “there is evidence that suggests Searcey . . .
coached witnesses to supply false evidence about . . . Winslow.” Winslow, 696 F.3d
at 734. Perhaps the most telling example of this presented to the jury was the
supposed identification provided by Taylor which led to Winslow’s arrest. After
intense interrogation, Taylor was asked to pick from a lineup an individual who was
purportedly with her at the crime scene. She was shown four individuals unknown
to her, one who Searcey specifically told her was not there, and Winslow whom she
knew and had previously told officers she had feared. She picked Winslow and
Winslow was arrested on that basis. A jury could reasonably infer from this evidence
that the identification was manufactured.

        Finally, Gonzalez was arrested because Shelden and Dean had come to believe,
based on dreams, that another individual was at the crime scene. Reviewing the
evidence at summary judgment, we observed “[a] reasonable inference is that
Gonzalez’s identification was not a coincidence; instead, a reasonable factfinder
could find that Defendants coached or coerced [Shelden] and Dean to implicate
Gonzalez.” Id. at 733. One example that came out at trial bears this out. The jury
was presented evidence showing Shelden and Dean gave wildly differing statements
initially as to what they recalled in their dreams. But—in curiously timed recorded
statements after prior unrecorded meetings—they both identified similar pieces of
clothing that Gonzalez was allegedly wearing. The jury was shown that the arrest
warrant filed by Searcey prominently featured that sole bit of corroboration. The jury
could reasonably infer from this, and from the sequencing of the interviews and the
pattern of recorded versus unrecorded statements, that Searcey “coached or coerced
[Shelden] and Dean to implicate Gonzalez.” Id.

                                        -16-
                          Manufacturing Evidence (Price)

       The jury found for Dean, White, Shelden, and Gonzalez against Price on the
manufacturing evidence claim. In our prior opinions, we held that it was proper for
the jury to consider whether the “indoctrination” and pressure placed by Price on
some of the Appellees to dream up evidence constituted the manufacture of false
evidence. See, e.g., Winslow, 696 F.3d at 733. Similar to what we observed after
summary judgment, the jury was presented evidence from which it could infer Price
actively cajoled and encouraged certain Appellees, some of whom (like Taylor and
Shelden) were mentally infirm, to simply make up evidence from their dreams.

       The evidence presented at trial showed that Dean was arrested solely on the
basis of a dream that Shelden had after a “therapy” session with Price. Price had told
Shelden to “relax” and that she may begin to recall other individuals at the crime
scene based on her dreams. After that, she told Searcey she dreamed that Dean was
at the crime scene. A reasonable jury—presented with expert testimony that dreams
do not constitute tangible evidence—could find that Price deliberately manipulated
Shelden to “dream” another name and that Dean was harmed by this because this was
the sole basis on which he was arrested. The jury could have also reasonably inferred
that Price caused Shelden to manufacture testimony, as was discussed above, that she
was at the crime scene when she initially had no memory of being there.

       As for Gonzalez, Dean placed her at the crime scene only after speaking with
Price. The jury was presented evidence that Price told Dean that evidence of the
murder would come back to him in dreams. Indeed, in a recorded interview where
he identified Gonzalez, Dean stated that he “remembered [Gonzalez’s presence] in
[his] sleep.” White was perhaps the most impacted by Price’s tactics because he
insisted on a trial. Evidence presented showed that at White’s criminal trial, Dean,
Shelden, and Taylor took the stand and testified as to what they were able to gather
from their dreams after “working” with Price.


                                        -17-
      More than sufficient evidence was presented to the jury to find that Price’s
manipulation through “therapy” caused the manufacture of false testimony which
materially affected Dean, Shelden, Gonzalez, and Price.

                                          B.

       In addition to the factual findings, the deputies also take aim at the legal
conclusions reached in White and Winslow. But, as with Dean, the legal conclusions
represent binding precedent. And only if they were “repudiated or undermined by
later controlling authority,” Garner et al., The Law of Judicial Precedent 38, would
we have occasion to revisit them. Such an occasion would be rare indeed because the
intervening authority would have to raise questions about the “substance and clarity
of pre-existing law”—the state of the law in 1989 in this case. Jordan, 562 U.S. at
190. Appellants do, however, purport to raise such authorities by citing the Supreme
Court’s decisions in White v. Pauly, 137 S. Ct. 548 (2017), and City & County of San
Francisco v. Sheehan, 135 S. Ct. 1765 (2015), both of which, it is argued, raise
questions about the “clarity” of the law with regards to reckless investigation in
1989.17 Stated differently, they do not argue that the Constitution excuses their
conduct. Their only point on appeal is that new decisions by the Supreme Court
suggest that the unconstitutionality of their acts was not sufficiently clear in 1989.

        To start, Pauly and Sheehan do not announce inherently new principles: as
Pauly itself stated, the decision “reiterate[d] the longstanding principle that ‘clearly
established law’ should not be defined ‘at a high level of generality.’” 137 S. Ct. at
552 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)). The reason behind this
rule, as the Supreme Court has explained, is to ensure public officials can “reasonably
. . . anticipate when their conduct may give rise to liability for damages.” Ziglar v.
Abbasi, 137 S. Ct. 1843, 1867 (2017) (internal quotation marks omitted). While “[i]t

      17
       The deputies do not (and did not previously) contest that the right to be free
from the use of manufactured evidence was clearly established in 1989.
                                         -18-
is not necessary, of course, that the very action in question has previously been held
unlawful,” id. at 1866 (internal quotation marks omitted), the dispositive question is
whether there was a “fair and clear warning of what the Constitution requires,”
Sheehan, 135 S. Ct. at 1778 (internal quotation marks omitted).

       Nothing in these cases alters the conclusion we reached in our prior opinions.
In both White and Winslow, we examined the deputies’ actions and found that a jury
could believe that they “conducted a conscience-shocking reckless investigation . .
. that was used to box” Appellees in. Winslow, 696 F.3d at 736. And we
held—relying on Supreme Court precedent and this Court’s holding in Wilson v.
Lawrence County, 260 F.3d 946 (8th Cir. 2001)—that the prohibitions against their
actions were clearly established in 1989. The deputies argue that it was improper to
rely on “general statements of the law” in reaching the latter conclusion. But, Pauly
explicitly reaffirmed that “general statements of the law are not inherently incapable
of giving fair and clear warning” so long as “the unlawfulness . . . [is] apparent.” 137
S. Ct. at 552 (internal quotation marks omitted). There is no doubt that the conduct
we described above and in prior opinions is (and was) unlawful.20 Indeed, “if any
concept is fundamental to our American system of justice, it is that those charged
with upholding the law are prohibited from . . . framing individuals for crimes they
did not commit.” Limone v. Condon, 372 F.3d 39, 44-45 (1st Cir. 2004). The jury
was warranted in concluding that this is exactly what happened through the reckless
investigation here.

     The prohibition on using official power to frame individuals is deeply
embedded in the historical roots of due process. See, e.g., 1 E. Coke, The Second


      20
         The deputies also suggest our prior opinions ran afoul of Pauly by “look[ing]
at all the defendants’ conduct collectively.” Appellant Br. 48. Our prior opinions,
however, identified specific acts by each deputy that ran afoul of the Constitution.
As discussed above as well, the evidence at trial was specific enough to highlight
individual violations by each deputy.
                                         -19-
Part of the Institutes of the Laws of England 44 (1797) (quoting Magna Carta of 1225
as saying “No bailiff from henceforth shall put any man to his open law . . . upon his
own bare saying, without faithful witnesses brought in for the same” (emphasis
added)); see also People v. Isaacson, 378 N.E.2d 78, 82 (N.Y. 1978) (noting
“application of due process to outrageous conduct of law enforcement agents such as
to warrant a restraint of the government from invoking judicial procedures in
obtaining a conviction” is a practice “traceable to Magna [Carta]”).21 The Supreme
Court—long before 1989—recognized this as well. See, e.g., Mooney v. Holohan,
294 U.S. 103, 112 (1935) (recognizing a process which “contrived a conviction”
violates “fundamental conceptions of justice which lie at the base of our civil and
political institutions”).

       To put it simply, this is not a case like many Fourth Amendment cases, where
the “specificity of the rule is especially important” because “officers will often find
it difficult to know how” the Constitution applies in “the precise situation
encountered.” District of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018). Instead,
this is an “‘obvious case,’” where the “unlawfulness of the [deputies’] conduct is
sufficiently clear.” Id. The evidence supports the conclusion that the deputies
“knowingly violate[d],” id. at 589, the due process rights of the Appellees by
applying “systematic pressure” to implicate the Appellees and by “purposefully
ignor[ing]” exonerating evidence. White, 696 F.3d at 758 (internal quotation marks
omitted). The illegality of this was well-established long before 1989. Thus, our
prior determination holds: qualified immunity does not shield the deputies. Wesby,
138 S. Ct. at 589 (holding qualified immunity does not protect the “plainly
incompetent or those who knowingly violate the law” (internal quotation marks
omitted)).22

      21
         It has been noted that “[b]oth of the Constitution’s Due Process Clauses reach
back to Magna Carta.” Obergefell v. Hodges, 135 S. Ct. 2584, 2632 (2015) (Scalia,
J., dissenting) (collecting authorities and cases).
      22
         In a post-trial submission, Appellants draw our attention to Manuel v. City
of Joliet, 137 S. Ct. 911 (2017). There, the Supreme Court held that the start of legal
                                         -20-
                                          IV.

        We now turn to whether a new trial is warranted. The denial of a new trial by
the district court is reviewed “for a clear abuse of discretion, with the key question
being whether a new trial is necessary to prevent a miscarriage of justice.” Bamford
Inc. v. Regent Ins. Co., 822 F.3d 403, 410 (8th Cir. 2016) (internal quotation marks
omitted). The Appellants first argue that the Appellees had an “improper and
prejudicial focus on ‘actual innocence,’” and thus they were deprived of the right to
a fair trial. The district court rejected that argument. We review to ensure the district
court was within the bounds of its discretion. Id.

      As a threshold matter, we define the scope of our review. While the parties
were instructed not to argue “actual innocence,” the district court did allow the
Appellees to argue that the confessions made during the course of this investigation
were false. Appellants do not take issue with this on appeal. And so the existence
of witness testimony that goes to the falsehood of the confessions is not grounds for
a new trial.23 Appellants do take issue with three actions undertaken by one attorney


process does not vitiate a claim of unlawful detention under the Fourth Amendment.
But, it once again affirmed that “once a trial has occurred, the Fourth Amendment
drops out.” Id. at 920 n.8.
      23
           With one exception, the witness testimony that Appellants point to all goes
to the falsehood of the confessions. In addition, much of the testimony counsel points
to went unobjected to at trial. See United States v. Socony-Vacuum Oil Co., 310 U.S.
150, 239 (1940) (holding counsel “cannot as a rule remain silent, interpose no
objections, and after a verdict has been returned seize for the first time on the point
that the comments to the jury were improper and prejudicial”). The one piece of
testimony from Appellees’ expert, Dr. Richard Leo, that did go to actual innocence
is not preserved for our review because Appellants’ counsel was specifically asked
if she was moving for a mistrial on those grounds and she declined. See Tr. 725.
Instead, counsel agreed to the district court’s remedy of having the remarks stricken
from the record. See Fed. R. Civ. P. 46 (“When the ruling or order is requested or
made, a party need only state the action that it wants the court to take or objects to
. . . .”). Even if it were preserved for our review, it would not be the basis for a new
                                          -21-
for the Appellees during opening and closing. First, Appellants point to a statement
made by Appellees’ counsel during opening that “[Appellants] won’t even
acknowledge that [Appellees] are innocent.” Second, during closing, the same lawyer
used a slide that said “innocent.” And, finally, counsel asked the Appellees and their
families to stand during closing arguments.

        The first two actions were timely objected to. The last action was not objected
to at the time and was only cited in a mistrial motion over three hours after the case
was submitted to the jury. It is not preserved for our review. See Ventura v. Kyle,
825 F.3d 876, 884 (8th Cir. 2016)(noting that where alleged misconduct occurs
during closing argument, “counsel . . . should[] make his objection, take his
exception, or ask for remedial action at the close thereof and before the case is
submitted to the jury” (alterations in original) (internal quotation marks omitted)),
cert. denied, 137 S. Ct. 667 (2017) .

       In all, we examine whether (1) the reference to innocence in the opening and
(2) the use of the “innocent” slide during closing warrant a new trial.

                                          A.

       When the actions and statements by counsel are submitted as the basis for a
new trial, we examine four factors while keeping in mind that “the district court is in
the best position to determine whether the alleged error affected the substantial rights
of any party sufficient to warrant a new trial.” Townsend v. Bayer Corp., 774 F.3d
446, 460 (8th Cir. 2014) (internal quotation marks omitted). First, we consider
whether the actions were “minor aberrations made in passing.” Kyle, 825 F.3d at 885
(internal quotation marks omitted). Next, we examine whether “the district court took
specific curative action.” Id. (internal quotation marks omitted). Third, we look at
whether “the size of the damage award . . . suggest[s] that counsel’s comments had



trial for the reasons we articulate in Section IV.A.
                                         -22-
a prejudicial effect.” Id. (alterations in original) (internal quotation marks omitted).
And, finally, we examine the overall trial record—the “weight of the evidence”—to
determine “whether the improper argument deprived a party of a fair trial.” Id.
(internal quotation marks omitted).

       In this case, only the first factor weighs in favor of Appellants. In their brief,
Appellees admit that “actual innocence was properly a damages issue,” which
forecloses a conclusion that the statements at issue were simply made off the cuff.
The rest of the factors, however, weigh against Appellants. The district court took
specific curative actions. For example, after the “innocent” slide went up during
closing, the district court stated: “Ladies and gentlemen, you’ve been instructed that
it’s not your responsibility and you should not try to determine whether plaintiffs are
guilty or innocent. Take that thing down please.” See Tr. 4042; see also Tr. 45
(similar instruction given in opening).24 The specific curative instructions in this case
went beyond the simple “reminder that counsel’s arguments are not evidence” that we
have previously found insufficient. See, e.g., Gilster v. Primebank, 747 F.3d 1007,
1012 (8th Cir. 2014) (finding general reminder about counsel’s argumentation
insufficient as a curative instruction). The size of the award in this case, as well, does
not indicate prejudice. It was below what Appellees’ counsel argued for in closing,
suggesting that the remarks and slide did not inflame the passions of the jury. At
closing, Appellees’ counsel asked the jury to award $500,000 per year spent in prison
for each individual Appellee. No individual Appellee received an award equaling
$500,000 per year in prison—in fact, some, like Joseph White, were awarded sums
significantly less than that.25



      24
        The district court sanctioned the attorney involved. In addition, Appellants
did not walk away from trial with clean hands: they, too, were reprimanded during
closing for bringing up “actual innocence.” See Tr. 4085-86 (district court twice
instructing jury not to consider “guilt or innocence” during Appellants’ closing).
      25
        The district court correctly notes that the overall award pales in comparison
to other similar cases.
                                          -23-
       In the end, we are convinced that a “miscarriage of justice,” Regent Ins. Co.,
822 F.3d at 410, did not occur because of the overwhelming evidence in this case.
Unlike Kyle, this was not simply a “credibility contest” between the Appellees and
Appellants. 825 F.3d at 885; see also Primebank, 747 F.3d at 1013 (finding record
indicated remarks had prejudicial effect where the district court noted it was a “‘tough
case’” that “‘could go either way’”). The record here is replete with concrete
historical evidence—affidavits, memos, interview transcripts—supporting the
Appellees’ claims and supplementing the credible testimony in this case. We decline
to disturb the district court’s judgment that a new trial is not warranted because of
alleged improper actions and remarks.

                                           B.

       The Appellants’ second basis for a new trial is that the reckless investigation
instruction improperly included reference to the gathering of “unreliable” evidence.
They argue that this allowed the jury to find liability on the basis of negligence, rather
than recklessness. Only if an error in the jury instructions “misled the jury or had a
probable effect on its verdict” will we order a new trial on that basis. Acuity v.
Johnson, 776 F.3d 588, 596 (8th Cir. 2015) (internal quotation marks omitted).

       Here, there was no error. The instruction explicitly stated that the jury must
find, as a required element, that the “Defendant acted recklessly in gathering such
[false or unreliable] evidence.” It then went on to define “recklessly” as “when the
person proceeds without heed or concern for the consequences.” On our review,
“jury instructions must be read as a whole.” Ryther v. KARE 11, 108 F.3d 832, 846
(8th Cir. 1997) (en banc). In order to accept Appellants’ argument here, we would
have to believe that jurors stopped “reading after the complained-of sentence.” Id.
As in Ryther, we reject this argument. This court “presume[s] juries to be composed
of prudent, intelligent individuals, and we will not speculate whether jurors disregard
the court’s instructions of law or their oaths.” United States v. Harper, 466 F.3d 634,
647 (8th Cir. 2006). The intricate and thoughtful verdict in this case only strengthens
that presumption. We decline to order a new trial on the basis of the jury instruction.

                                          -24-
                                        V.

       To conclude, we note that there are certain types of law enforcement conduct
that “do more than offend some fastidious squeamishness or private sentimentalism
about combatting crime” and which the Constitution forbids. Rochin v. California,
342 U.S. 165, 172 (1952). Over the course of now four opinions, and our multiple
meticulous reviews of the evidence presented, we have recognized this case is an
example of such conduct—and a jury has agreed. For this, § 1983 offers a measure
of recourse. Indeed, the only measure of recourse: “[f]or people in [Appellees’]
shoes, it is damages or nothing.” Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388, 410 (1971) (Harlan, J., concurring).

      Having carefully reviewed the record and claims on appeal, we affirm.
                      ______________________________




                                       -25-